DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/16/2021, in which claims 1, 4, and 15 was amended, and claims 1 - 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/25/2022 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US 20170116274 A1), in view of  Pal et al (US 2018/0089306 A1), in view of Nagle et al (US 2019/0073152 A1), and further in view of Desai et al (US 2020/0034270 A1).
As per claim 1, Weissman et al (US 20170116274 A1) discloses,
A computer-implemented method comprising: receiving a request, from a query engine, to execute a query on customer data (para.[0017]; “receives a request specifying data to be retrieved from the multi-tenant database system”).
the customer data stored in a multi-tenant storage service (Fig.3A #130; “Multi-tenant Database System” and  para.[0023]; “multi-tenant database system 130 upon which underlying data is persistently stored”).
the request including a serialized representation of a query execution plan generated for the query by the query engine (para.[0074]; “database query 350 being arranged for serialized execution” and para.[0088]; “Sub-query processor 485 may perform optimization upon individual sub-queries to generate an overall optimized database query”). 
the interface node to identify at least one sub-plan in the serialized representation of the query execution plan to be executed by the at least one storage node of the rack (para.[0060]; “optimizer agent initiate probing pre-queries and test-queries against the multi-tenant database system soliciting a sub-set of the required information in order to determine which of various available retrieval or execution schemes are most efficient”). 
generating analytics instructions and data instructions based on the at least one sub-plan (para.[0038]; “analytics engine 340 of the optimizer agent 245 generates the database analytics” and para.[0040]; “Database analytics 345 may be based upon, for example, known statistics and analysis within the host system 110, such as a query cost for a particular database query 217 or for one or more sub-queries”).
Identifying the at least one storage node that includes the customer data (para.[0029]; “retrieved one or more locations 216 of the data 218 to be retrieved” and para.[0088]; “processor 475 may retrieve the one or more locations of the requested data that is to be retrieved from the underlying data stores based on the request”). 
sending the analytics instructions and the data instructions to the at least one storage node (para.[0095]; “analytics may be generated on-the-fly, responsive to receiving a database query to be optimized, and then used in the database query optimization process”).
executing the analytics instructions, by the at least one storage node, to instruct custom digital logic of the storage node to execute the sub-plan; executing the data instructions to stream data from a plurality of storage locations in the at least one storage node through the custom digital logic, the custom digital logic to execute the sub-plan on the data as it streams through the custom digital logic to generate query results (para.[0072]; “executing the optimized database query 350 against the multi-tenant database system 130 to retrieve the data requested includes …..breaking up the optimized database query 350 into a plurality of optimized sub-queries (e.g., 306-309), each optimized sub-query corresponding to a portion of the massive data set; c) allocating execution of the plurality of optimized sub-queries to one work thread processor within a pool of work thread processors 395, in which the one work thread processor to establish a spooling algorithm internal to the one work thread processor to spool/cache one or more portions of the massive data set returned to the one work thread processor responsive to execution of one or more of the plurality of optimized sub-queries” and para.[0076]; “a query layer agent (e.g., 260) executes the plurality of optimized sub-queries making up an optimized database query 350 by designating or allocating each of the plurality of optimized sub-queries to one distinct work thread processor within a pool of work thread processors 395, in which each work thread processor 395 in the pool executes zero, one, or a plurality of the plurality of sub-queries constituting the optimized database query”).
and returning the query results to the query engine via the interface node (para.[0034]; “optimizations may be available to make the query return a result faster, return a result with consuming fewer computing resources”). 
	Weissman does not specifically disclose authorizing the request with an authorization service. 
	However, Pal et al (US 2018/0089306 A1) in an analogous art discloses,
authorizing the request with an authorization service (para.[0750]; “the data intake and query system 108 can utilize role-based access controls to allow any user associated with a particular role to access particular datasets”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Pal into Weissman to protect information stored in database by limiting access to user with proper authorization thereby  secured the data from  untrusted client.
	Neither Weissman nor Pal specifically disclose the multi-tenant storage service comprising a plurality of racks, each of the plurality of racks comprising a plurality of interface nodes and a plurality of storage nodes, wherein each of the plurality of storage nodes includes a plurality of storage devices and custom digital logic configured as a stream processor, and wherein the custom digital logic of each storage node is coupled to each of the plurality of storage devices within the respective storage node.
	However, Nagle et al (US 2019/0073152 A1) in an analogous art discloses,
the multi-tenant storage service comprising a plurality of racks (para.[0073]; “storage cluster 161 has a chassis 138 having multiple slots 142. It should be appreciated that chassis 138 may be referred to as a housing, enclosure, or rack unit” and para.[0183]; “multi-tenant storage array”). 
each of the plurality of racks comprising a plurality of interface nodes and a plurality of storage nodes (para.[0071]; “Inside the storage node, the interfaces and storage unit share a communication bus” and para.[0073]; “the chassis 138 has fourteen slots 142, although other numbers of slots are readily devise ……Each slot 142 can accommodate one storage node 15”,  where a chassis is interpreted as a rack, para.[0070]; “a communication mechanism, such as a communication bus that enables communication between the storage nodes are included within the chassis.”, where communication interface is analogous to interface node as discloses in the instant application specification.) 
wherein each of the plurality of storage nodes includes a plurality of storage devices and custom digital logic configured as a stream processor (para.[0074]; “Each storage node 150 can have multiple components. …. the storage node 150 includes a printed circuit board 159 populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU” and para.[0118]; “processing resources 312 may include one or more ASICs that are customized for some particular purpose as well as one or more CPUs.”). 
and wherein the custom digital logic of each storage node is coupled to each of the plurality of storage devices within the respective storage node (para.[0074]; “Each storage node 150 can have multiple components” and para.[0118]; “processing resources 312 may include one or more ASICs that are customized for some particular purpose as well as one or more CPUs.”). 
sending the request to an interface node of a rack of the plurality of racks (para.[0071]; “request the storage node to access the bus interface”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nagle into the combine teaching of Weissman and Pal to distribute user data throughout plurality of storage node for improving services of input/output request and speedy retrieval of requested information.
	Neither Weissman nor Pal nor Nagle specifically disclose the rack comprising at least one storage node of the plurality of storage nodes that includes at least a portion of the customer data associated with the query.
	However, Desai et al (US 2020/0034270 A1) in an analogous art discloses,
comprising at least one storage node of the plurality of storage nodes that includes at least a portion of the customer data associated with the query (para.[0016]; “cloud environment 100 can have components including one or more racks ………a tenant can implement a streaming video platform among various virtual machines and storage nodes that are implemented across various host devices” and para.[0019]; “The rack 103 can contain various networking, computing, and storage hardware atop of which various workloads belonging to various tenants ….The rack 103 can also include a number of hosts, or a preconfigured number of slots or bays for hosts”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate prediction of failover of a hyper-converged infrastructure allocation of resource of the system of Desai into the combine teaching of Weissman, Pal, and Nagle to provide efficient means of allocating resources to task or workload in a multitenant environment for improving failover performance thereby increasing system performances. 
	
As per claim 2, the rejection of claim 1 is incorporated and further Weissman et al (US 20170116274 A1) discloses, 
wherein the custom digital logic is implemented in one or more of a field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or graphics processing unit (GPU) (para.[0099]; “Processor 602 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA)”).  

As per claim 3, the rejection of claim 1 is incorporated and further Pal et al (US 2018/0089306 A1) discloses,
wherein authorizing the request with an authorization service further comprises: sending, by the query engine, a request to the authorization service to authorize a requestor associated with the query, the request including a credential associated with the requestor; and receiving an authorization token from the authorization service (para.[00750]; “the query coordinator 3304 can provide an identification of a requesting user to the worker nodes 3306 and/or query acceleration data store 3308. For example, the identification can be an authorization or authentication token associated with the user”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Pal into the combine teaching of Weissman, Nagle, and Desai to protect information stored in database by limiting access to user with proper authorization thereby  secured the data from  untrusted client.

7.	Claims 4 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US 20170116274 A1), in view of Nagle et al (US 2019/0073152 A1).
As per claim 4, Weissman et al (US 20170116274 A1) discloses,
A computer-implemented method comprising: receiving a request to execute a query on data stored by a multi-tenant storage service (para.[0017]; “receives a request specifying data to be retrieved from the multi-tenant database system”).
the multi-tenant (Fig.3A #130; “Multi-tenant Database System” and  para.[0023]; “multi-tenant database system 130 upon which underlying data is persistently stored”).
sending the request to an interface node of the multi-tenant storage service (para.[0026]; “a request 215 is received at host system 110 on behalf of the multi-tenant database system”).
the interface node to identify at least one sub-query to be executed by a storage node (para.[0060]; “optimizer agent initiate probing pre-queries and test-queries against the multi-tenant database system soliciting a sub-set of the required information in order to determine which of various available retrieval or execution schemes are most efficient”). 
instructing the custom digital logic to execute the sub-query; causing the custom digital logic to execute the sub-query on a stream data from a plurality of storage locations in the storage node to generate query results (para.[0072]; “executing the optimized database query 350 against the multi-tenant database system 130 to retrieve the data requested includes …..breaking up the optimized database query 350 into a plurality of optimized sub-queries (e.g., 306-309), each optimized sub-query corresponding to a portion of the massive data set; c) allocating execution of the plurality of optimized sub-queries to one work thread processor within a pool of work thread processors”).
and returning the query results via the interface node (para.[0034]; “optimizations may be available to make the query return a result faster, return a result with consuming fewer computing resources”). 
	Weissman does not specifically disclose the multi-tenant storage service comprising a plurality of racks, each of the plurality of racks comprising a plurality of interface nodes and a plurality of storage nodes, wherein each of the plurality of storage nodes includes a plurality of storage devices and custom digital logic configured as a stream processor, and wherein the custom digital logic of each storage node is coupled to each of the plurality of storage devices within the respective storage node, sending the request to an interface node of a rack of the plurality of racks, the rack comprising a storage node of the plurality of storage nodes that includes at least a portion of the data associated with the query.
	However, Nagle et al (US 2019/0073152 A1) in an analogous art discloses,
the multi-tenant storage service comprising a plurality of racks (para.[0073]; “storage cluster 161 has a chassis 138 having multiple slots 142. It should be appreciated that chassis 138 may be referred to as a housing, enclosure, or rack unit” and para.[0183]; “multi-tenant storage array”). 
each of the plurality of racks comprising a plurality of interface nodes and a plurality of storage nodes (para.[0073]; “the chassis 138 has fourteen slots 142, although other numbers of slots are readily devise ……Each slot 142 can accommodate one storage node 15”,  where a chassis is interpreted as a rack, para.[0070]; “a communication mechanism, such as a communication bus that enables communication between the storage nodes are included within the chassis.”, where communication interface is analogous to interface node as discloses in the instant application specification.) 
wherein each of the plurality of storage nodes includes a plurality of storage devices and custom digital logic configured as a stream processor (para.[0074]; “Each storage node 150 can have multiple components. …. the storage node 150 includes a printed circuit board 159 populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU” and para.[0118]; “processing resources 312 may include one or more ASICs that are customized for some particular purpose as well as one or more CPUs.”). 
and wherein the custom digital logic of each storage node is coupled to each of the plurality of storage devices within the respective storage node (para.[0074]; “Each storage node 150 can have multiple components” and para.[0118]; “processing resources 312 may include one or more
ASICs that are customized for some particular purpose as
well as one or more CPUs.”). 
sending the request to an interface node of a rack of the plurality of racks ((para.[0071]; “request the storage node to access the bus interface” and para.[0079]; “the segment host requests the data be sent to storage node 150 by requesting pages from storage and then sending the data to the storage node making the original request”).
the rack comprising a storage node of the plurality of storage nodes that includes at least a portion of the data associated with the query (para.[0073]; “one or more racks can be set up and populated as desired for the storage memory. ……….the chassis 138 has fourteen slots 142, although other numbers of slots are readily devise ……Each slot 142 can accommodate one storage node 15”,  where a chassis is interpreted as a rack”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nagle into Weissman to distribute user data throughout plurality of storage node for improving servicing of input/output request and speedy retrieval of requested information.
	
As per claim 14, the rejection of claim 4 is incorporated and further Weissman et al (US 20170116274 A1) discloses, 
wherein the custom digital logic is implemented in one or more of a field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or graphics processing unit (GPU) (para.[0099]; “Processor 602 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA)”).

Claim 15 is a system claim corresponding to method claim 4, and rejected under the same reason set forth in connection to the rejection of claim 4 above.

8.	Claim 12 is a rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US 20170116274 A1), in view of Nagle et al (US 2019/0073152 A1), and further in view of Pal et al (US 2018/0089306 A1)
As per claim 12, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) does not specifically disclose obtaining an authorization token from the request; and verifying the authorization token with an authorization service to authorize the request.
	However, Pal et al (US 2018/0089306 A1) in an analogous art discloses,
further comprising: obtaining an authorization token from the request; and verifying the authorization token with an authorization service to authorize the request (para.[00750]; “query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets, thus, where ensure only authorized user allowed access to datastore is interpreted as  “verifying authorization token” as claimed).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Pal into Weissman to protect information stored in database by limiting access to user with proper authorization thereby  secured the data from  untrusted client.

9.	Claims 5 – 11, 13, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US 20170116274 A1), Nagle et al (US 2019/0073152 A1), and further in view of Vandenberg et al (US 20170316007 A1).
As per claim 5, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein the custom digital logic includes a first interface to connect to the plurality of storage devices and a second interface to connect to a processor, the processor to instruct the custom digital logic to execute the sub-query and to provide the custom digital logic with a plurality of data instructions including pointers to locations of the data on the plurality of storage devices.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein the custom digital logic includes a first interface to connect to the plurality of storage devices and a second interface to connect to a processor, the processor to instruct the custom digital logic to execute the sub-query and to provide the custom digital logic with a plurality of data instructions including pointers to locations of the data on the plurality of storage devices (Fig.2A; Fig.2B, and para.[0068]; “FIGS. 2A and 2B represent exemplary analytics systems 200 and 280 in an application intelligence platform that incorporate query chunking architectures”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to divide the query into smaller chunk and execute each chunk on data storage for providing quick result to requesting entity thereby reducing waiting time for acquiring search result.

As per claim 6, the rejection of claim 5 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein returning the query results via the interface node, further comprises: streaming the query results to a memory of the processor, the processor to return a subset of the query results to the interface node once a configurable amount of the query results has been received by the processor.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein returning the query results via the interface node, further comprises: streaming the query results to a memory of the processor, the processor to return a subset of the query results to the interface node once a configurable amount of the query results has been received by the processor (para.[0036]; “queries are dynamically processed to break down each query into a sequence of smaller "chunked" queries and dynamically stream the "chunked results" of the sequence of smaller queries back to the user interface” and para.[0037]; “returned results are dynamically streamed and displayed to the user through the UI”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to divide the query into smaller chunk and execute each chunk on data storage for providing quick result to requesting entity thereby reducing waiting time for acquiring search result.

As per claim 7, the rejection of claim 5 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein instructing the custom digital logic to execute the sub-query further comprises: generating at least one analytics instruction by the interface node based on the sub-query; and sending the at least one analytics instruction to the processor of the storage node, the processor to configure a set of data pipelines in the custom digital logic to implement at least a portion of the sub-query.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein instructing the custom digital logic to execute the sub-query further comprises: generating at least one analytics instruction by the interface node based on the sub-query; and sending the at least one analytics instruction to the processor of the storage node, the processor to configure a set of data pipelines in the custom digital logic to implement at least a portion of the sub-query (para.[0049]; “Each query chunking strategy is designed to work on a particular class of queries which can be identified by the dominant analytics functional parts of the query”,  para.[0069]; “analytics system 200 includes a query API layer 210, a query request processor 220, a query chunking framework 230, a query chunking strategy 240, a search query processor 250, and a data storage”, and para.[0069]; “query request processor is also responsible for directing the received queries to appropriate backend storage”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to divide the query into smaller chunk and execute the query in parallel to reduce resource require for executing the query and quick return of search result.

As per claim 8, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein the interface node identifies the storage node to execute the sub-query using a catalog with a mapping of data to storage nodes.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein the interface node identifies the storage node to execute the sub-query using a catalog with a mapping of data to storage nodes (para.[0069]; “query request processor is also responsible for directing the received queries to appropriate backend storage layer for searching for the metrics data requested in the queries”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to divide the query into smaller chunk and direct the query to appropriate storage thereby reducing resources require to execute the query.

As per claim 9, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein the request includes a serialized representation of a query execution plan corresponding to the query.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein the request includes a serialized representation of a query execution plan corresponding to the query (para.[0071]; “multiple chunked queries can be executed in sequential single query requests”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to divide the query into smaller chunk and execute it sequential for allowing query that depends on each result sequence to accurately return search result.

As per claim 10, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose publishing a library of supported operations, the library to validate the sub-query before it is sent to the custom digital logic to be executed.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
further comprising: publishing a library of supported operations, the library to validate the sub-query before it is sent to the custom digital logic to be executed (para.[0055]; “set of predetermined chunking strategies can be stored and each predetermined chunking strategy can be pre-mapped to the data type or category”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to maintain the integrity of the query to be executed on database for accurate retrieval of search result.
 
As per claim 11, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein a query engine sends a request to a data catalog to identify the rack in the multi-tenant storage service to which to send the request to execute the query.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein a query engine sends a request to a data catalog to identify the rack in the multi-tenant storage service to which to send the request to execute the query (para.[0070]; “query processor 250 for directing the received queries to appropriate backend storage layers, such as the data storage 260, to search for the metrics data requested in the queries. The data storage 260 is an exemplary backend storage that stores the metrics data to be queried”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into the combine teaching of Weissman and Nagle to maintain the integrity of the query to be executed on database for accurate retrieval of search result.

As per claim 13, the rejection of claim 4 is incorporated, Weissman et al (US 20170116274 A1) and Nagle et al (US 2019/0073152 A1) does not specifically disclose wherein the request is received from one of a plurality of analytics engines configured to generate a query execution plan corresponding to the query.
	However, Vandenberg et al (US 20170316007 A1) in an analogous art disclose,
wherein the request is received from one of a plurality of analytics engines configured to generate a query execution plan corresponding to the query (para.[0068]; “analytics system 200 receives queries from the controller UI client” and para.[0069]; “analytics system 200 includes a query API layer 210, a query request processor 220, a query chunking framework 230, a query chunking strategy 240, a search query processor”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vandenberg into Weissman and Nagle to provide an interface for executing the query for allowing centralize control of various component of the system that interact to perform the requested action.

Claims 16 – 18 and 19 - 20 are system claim corresponding to method claims 5 – 7 and 10 - 11 respectively, and rejected under the same reason set forth in connection to the rejection of claims 5 – 7 and 10 - 11 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/25/2022